DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (JP 2014-070137) in view of Arai et al. (US 2009/0305111).  The citations below for Shinohara et al. are taken from an English language machine translation included herewith.
Regarding claims 1-5, Shinohara et al. teaches a composition comprising a rubber composition comprising 1 to 30 parts by weight of a polyether compound with respect to 100 parts by weight of a rubber component having a weight average molecular weight of 100,000 to 2,000,000 (considered “high” molecular weight based on instant paragraph [0050]) (¶10).  The polyether compound corresponds to the low molecular weight polyether polymer of the instant claims and the rubber component corresponds to the high molecular weight polyether polymer of the instant claims.  The polyether compound contains 5 to 200 repeating units represented by general formula (1) and has a weight average molecular weight of 1,000 to 50,000 (considered 

    PNG
    media_image1.png
    174
    443
    media_image1.png
    Greyscale

The ratio of the repeating unit represented by general formula (2) to all the monomer units constituting the polyether compound is 30 mol% or more (¶39).  The rubber component is preferably a polyether rubber with units based on 25 to 95 mol% of an ethylene oxide monomer (general formula 1 above where A is a hydrogen atom) and 1 to 15 mol% of a unit based on an oxylan monomer such as propylene oxide (also an oxirane monomer) (¶16-23).  Based on the molecular weight, this rubber polymer will contain more than 200 oxirane monomer units.  
Shinohara et al. does not teach that the composition comprises 200 parts by weight or more of a metal-containing powder that is a metal oxide powder and a metal powder per a total of 100 parts by weight of the polyether polymers.  However, Arai et al. teaches a thermoplastic resin composite material (¶46) comprising a polyether rubber (¶50) and a filler material that may be a combination of a metallic material (metal powder) and a metal oxide (known that these compounds are typically powders when used in this capacity) (¶59, 60).  As for the amount, Arai et al. teaches using 85 parts by weight of the filler to 15 parts by weight of the polymer/rubber in the examples.  Standardizing the polymer/rubber to be 100 parts by weight, the amount of the filler added would be about 567 parts by weight, which meets the claim limitation (calculated by Examiner).  Shinohara et al. and Arai et al. are analogous are because they are from the same field of endeavor, namely that of polyether rubber compositions useful as molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add the metallic fillers, as taught by Arai et al., to the composition, as taught by Shinohara et al., and would have been motivated to do so to develop electrical conductivity without losing mechanical characteristics (¶6).
	Regarding claim 8, Shinohara et al. teaches that the polyether compound is present in 1 to 30 parts by weight per 100 parts by weight of the polyether rubber (¶76).  Amounts of 5 to 30 
	Regarding claim 10, Shinohara et al. teaches that the composition is made by blending and kneading (applying a shear force) the polyether compound, the rubber component, and additives such as a filler and a cross-linking agent (¶82).  A solvent is not needed for forming the composition.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (JP 2014-070137) in view of Arai et al. (US 2009/0305111) as applied to claim 1 above, and further in view of Hayano et al. (US 2013/0214209).
Regarding claims 6 and 7, Shinohara et al. and Arai et al. teach the composition as set forth above.  Shinohara et al. does not teach that the polyether rubber contains a cationic group.  However, Hayano et al. teaches a polyether rubber comprising units expressed by the above general formula (2) of Shinohara et al. in an amount of 0.1 to less than 30 mol% (¶10).  This polyether rubber may also contain ethylene oxide units (¶52) and possesses a weight average molecular weight of 200,000 to 2,000,000 (¶61).  Hayano essentially teaches the polyether rubber of Shinohara et al. but including monomer units which contain a cationic group.  Shinohara et al. and Hayano et al. are analogous art because they are from the same field of endeavor, namely that of polyether rubber compositions for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a cationic group, as taught by Hayano et al., to the polyether rubber, as taught by Shinohara et al., and would have been motivated to do so in order to produce a composition that has little variation in electrical resistance value and has a low electrical resistance value (¶8).
Regarding claim 9, Shinohara et al. and Arai et al. teach the composition as set forth above.  Shinohara et al. does not teach that the composition is in the form of a sheet.  However, Hayano et al. teaches that the composition containing the polyether rubber can be shaped into a sheet (¶89).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form the composition, as taught by Shinohara et al., into a sheet, as taught by Hayano et al., and would have been motivated to do so because Hayano et al. teaches that a sheet is suitable shape into which to mold the composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767